DETAILED ACTION



Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Incorporation by Reference

The incorporation of essential material in the specification by reference to an unpublished U.S. application, foreign application or patent, or to a publication is improper. Applicant is required to amend the disclosure to include the material incorporated by reference, if the material is relied upon to overcome any objection, rejection, or other requirement imposed by the Office. The amendment must be accompanied by a statement executed by the applicant, or a practitioner representing the applicant, stating that the material being inserted is the material previously incorporated by reference and that the amendment contains no new matter. 37 CFR 1.57(g).




Information Disclosure Statement

The listing of references in the specification (specification paragraph [0061]) is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.


Double Patenting

Applicant is advised that should claim 8 be found allowable, claim 20 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).




Claim Rejections - 35 USC § 112

Note that dependent claims will have the deficiencies of base and intervening claims.
	

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention:  

a) claim 1 requires that the device comprises “a reference electrode, connected to said cathode; . . . [italicizing by the Examiner]“
The reference electrode is presumably the PT Electrode in Figure 3 vertically inserted into the cathode solution through a passage at the top of the cathode solution container, especially as the claim further states, “ wherein the voltage regulator is connected in series to a resistor, and wherein the resistor is connected in series to said reference electrode.“  However, there is no connection between the reference electrode and the cathode in this figure, unless Applicant means through the Resistor, Voltage 

b) claim 1 requires that the device comprises “a reference electrode, . . . .”  The reference electrode is presumably the PT Electrode in Figure 3 vertically inserted into the cathode solution through a passage at the top of the cathode solution container, especially as the claim further states, “ wherein the voltage regulator is connected in series to a resistor, and wherein the resistor is connected in series to said reference electrode.“  The specification states, 

    PNG
    media_image1.png
    197
    710
    media_image1.png
    Greyscale

However, with respect to either the PT-cathode or the PT-anode in Applicant’s Figure 3 the PT Electrode does not appear to function as a reference electrode is conventionally understood to function in the electrochemical measurement art.  For example,

    PNG
    media_image2.png
    509
    818
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    193
    806
    media_image3.png
    Greyscale

See the “Reference Electrode” Technical Note on the ALS Co., Ltd. website.  Applicant is requested to clarify whether he is being his own lexicographer.  If so, please heed MPEP 2173.05(a)  III.

c) claim 7 requires “wherein the filter is heated.”  However, claim 7 is for a device.  It is not clear how having the filter be heated further structurally or compositionally modify the filter (or device) as being heated suggests if not implies use of the filter (or device).  As such, if published in patent the Public would not know 





Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, and 9-18 are rejected under 35 U.S.C. 103 as being unpatentable over Morris et al., “A Balloon Sounding Technique for Measuring SO2 Plumes,” Journal of Atmospheric and Oceanic Technology, volume 27, pp. 1318-1330 (hereafter “Morris”) in view of Imanuel Bergman US 3,855,096 (hereafter “Bergman”).

Addressing claim 1, Morris discloses a device for measuring atmospheric trace gases (see the title and note the following on page 1319

    PNG
    media_image4.png
    88
    764
    media_image4.png
    Greyscale
)


 comprising: 
an electrochemical cell (ECC)


    PNG
    media_image5.png
    127
    758
    media_image5.png
    Greyscale

See page 1219.
)
 comprising: 
a cathode, comprising a cathode solution (

    PNG
    media_image6.png
    419
    479
    media_image6.png
    Greyscale


); 
an anode, comprising an anode solution (

    PNG
    media_image7.png
    419
    480
    media_image7.png
    Greyscale

); 
an ion bridge connecting said cathode solution, and said anode solution (

    PNG
    media_image8.png
    407
    478
    media_image8.png
    Greyscale

); 
and 
circuitry, wherein said circuitry is configured to complete an electrical circuit between said anode and cathode (

    PNG
    media_image9.png
    424
    497
    media_image9.png
    Greyscale

); 
a sample intake structure, wherein said sample intake structure terminates in
said cathode solution, and transfers an air sample comprising SO2 from an atmospheric environment to the cathode solution (

    PNG
    media_image10.png
    347
    405
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    119
    473
    media_image11.png
    Greyscale

See page 1319.
).
Morris, though, does not disclose
“a reference electrode, connected to said cathode; [and]
a battery, wherein the battery applies a voltage; and wherein the voltage is modulated by a voltage regulator, wherein the voltage regulator is connected in series to a resistor, and wherein the resistor is connected in series to said reference electrode.”
Bergman discloses

    PNG
    media_image12.png
    286
    410
    media_image12.png
    Greyscale


As seen in the electrical schematic shown in Bergman Figure 3, in addition to an anode (the Examiner is construing electrode 14 as an anode) and a cathode (the Examiner is construing electrode 26 as a cathode) there is a reference electrode (the Examiner is construing electrode 28 as a reference electrode.  See again the rejection of this claim above under 35 U.S.C.  112(b) asking what Applicant means by a “reference electrode”.).  The reference electrode is “connected” to said cathode (see again the rejection of this claim above under 35 U.S.C.  112(b) asking what Applicant means by “connected”).  See Bergman Figure 3. There is also a battery (64; col. 5:21), wherein the battery applies a voltage (Figure 3 and col. 5:19-21); and wherein the voltage is modulated by a voltage regulator (62; col. 5:21), wherein the voltage regulator is connected in series to a resistor (58; Figure 3), and wherein the resistor is connected in series to said reference electrode (Figure 3 and col. 5:4-7).

(1) the device of Bergman is analogous to that of Morris as they both function on the same basic principle of measuring the concentration of an oxidizing or reducing gas by using a liquid electrolyte electrochemical cell in which the target gas is oxidized or reduced at a cathode resulting in the flow of a current to or from the anode that is proportional to the target gas concentration;
(2) Bergman states,
	 

    PNG
    media_image13.png
    141
    359
    media_image13.png
    Greyscale

(see col. 1:40-47);
(3) the circuit of Bergman more simply and more effectively compensates for background current than the prior art solution of using a second electrochemical cell:

    PNG
    media_image14.png
    105
    362
    media_image14.png
    Greyscale

(see col. 1:61-67); and


Addressing claim 2, for the additional limitation of this claim see Bergman 
col. 6:18-24.

Addressing claim 3, for the additional limitation of this claim see Bergman 
col. 6:18-24.

Addressing claim 4, for the additional limitation of this claim note the following in Morris

    PNG
    media_image15.png
    117
    798
    media_image15.png
    Greyscale

See Morris page 1319.





Addressing claim 5, for the additional limitation of this claim note the following in Morris

    PNG
    media_image16.png
    276
    760
    media_image16.png
    Greyscale


See Morris page 1319.


Addressing claim 6, for the additional limitation of this claim note the following in Morris

    PNG
    media_image16.png
    276
    760
    media_image16.png
    Greyscale


See Morris page 1319.



Addressing claim 11, for the additional limitation of this claim see Bergman Figure 3 noting therein that the standard electrical cicuit symbol for a constant voltage is used to the battery (64).

Addressing claim 12, for the additional limitation of this claim note the following in Morris 
		
    PNG
    media_image17.png
    218
    375
    media_image17.png
    Greyscale

		(see Morris page 1320),

    PNG
    media_image18.png
    418
    372
    media_image18.png
    Greyscale


	(see Morris page 1323), and


Addressing claim 13, the additional limitation of this claim are just a matter of using the device of Morris as modified by Bergman as intended.  Consider again the following in Morrris and Bergman:

    PNG
    media_image19.png
    653
    386
    media_image19.png
    Greyscale

(see Morris page 1319),

    PNG
    media_image20.png
    205
    391
    media_image20.png
    Greyscale

(see Bergman col. 2:13-24),

    PNG
    media_image21.png
    153
    378
    media_image21.png
    Greyscale

(see Bergman col. 3:1-9),

    PNG
    media_image22.png
    63
    387
    media_image22.png
    Greyscale

(see Morris page 1326),

    PNG
    media_image23.png
    134
    375
    media_image23.png
    Greyscale

(see Morris page 1323), and

    PNG
    media_image24.png
    328
    396
    media_image24.png
    Greyscale

(see Morris page 1324).


Addressing claim 14, Morris discloses a method for measuring trace gases (see the title and note the following on page 1319

    PNG
    media_image4.png
    88
    764
    media_image4.png
    Greyscale
) comprising: 
introducing an air sample into a cathode solution of an ECC sonde (

    PNG
    media_image25.png
    347
    405
    media_image25.png
    Greyscale


 ), wherein 
the sonde comprises: 
an electrochemical cell (ECC) (

    PNG
    media_image26.png
    347
    405
    media_image26.png
    Greyscale


wherein said ECC comprises: 
a cathode (

    PNG
    media_image27.png
    347
    405
    media_image27.png
    Greyscale

 ); 
a cathode solution (

    PNG
    media_image28.png
    347
    405
    media_image28.png
    Greyscale

); 
an anode  (

    PNG
    media_image29.png
    347
    405
    media_image29.png
    Greyscale

); and 
an anode solution (

    PNG
    media_image30.png
    347
    405
    media_image30.png
    Greyscale

); 
a sample intake structure (

    PNG
    media_image31.png
    347
    405
    media_image31.png
    Greyscale

)

    PNG
    media_image11.png
    119
    473
    media_image11.png
    Greyscale

See page 1319.
).
Morris, though, does not disclose
“a reference electrode connected to said cathode; 
a battery, wherein the battery applies a voltage; [and]
a voltage regulator; and a resistor; . . . .”

Bergman discloses

    PNG
    media_image12.png
    286
    410
    media_image12.png
    Greyscale


14 as an anode) and a cathode (the Examiner is construing electrode 26 as a cathode) there is a reference electrode (the Examiner is construing electrode 28 as a reference electrode.  See again the rejection of this claim above under 35 U.S.C.  112(b) asking what Applicant means by a “reference electrode”.).  The reference electrode is “connected” to said cathode (see again the rejection of this claim above under 35 U.S.C.  112(b) asking what Applicant means by “connected”).  See Bergman Figure 3. There is also a battery (64; col. 5:21), wherein the battery applies a voltage (Figure 3 and col. 5:19-21); and wherein the voltage is modulated by a voltage regulator (62; col. 5:21), wherein the voltage regulator is connected in series to a resistor (58; Figure 3), and wherein the resistor is connected in series to said reference electrode (Figure 3 and col. 5:4-7).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to similarly provide a reference electrode, battery, voltage regulator, and resistor as taught by Bergman in the device of Morris because 
(1) the device of Bergman is analogous to that of Morris as they both function on the same basic principle of measuring the concentration of an oxidizing or reducing gas by using a liquid electrolyte electrochemical cell in which the target gas is oxidized or reduced at a cathode resulting in the flow of a current to or from the anode that is proportional to the target gas concentration;
(2) Bergman states,
	 

    PNG
    media_image13.png
    141
    359
    media_image13.png
    Greyscale

(see col. 1:40-47);
(3) the circuit of Bergman more simply and more effectively compensates for background current than the prior art solution of using a second electrochemical cell:

    PNG
    media_image14.png
    105
    362
    media_image14.png
    Greyscale

(see col. 1:61-67); and
(4) reducing the background current is clearly desirable in order to increase the accuracy of the measurement of the target gas, especially if the target gas is only expected to be present in a trace amount.
	As for performing the steps of 
“applying a voltage from the battery passing a current through the resistor
and the reference electrode into the cathode solution; 
inducing an increase in electrical current in said cathode solution; measuring the increase in current; transmitting a signal proportional to the increase in current; receiving the signal; and calculating the amount of SO2 trace gas in said air sample…”, this is just a matter of using the device of Morris as modified by Bergman as intended.  Consider again the following in Morrris and Bergman:

    PNG
    media_image19.png
    653
    386
    media_image19.png
    Greyscale

(see Morris page 1319),

    PNG
    media_image20.png
    205
    391
    media_image20.png
    Greyscale

(see Bergman col. 2:13-24),

    PNG
    media_image21.png
    153
    378
    media_image21.png
    Greyscale

(see Bergman col. 3:1-9),

    PNG
    media_image22.png
    63
    387
    media_image22.png
    Greyscale

(see Morris page 1326),

    PNG
    media_image23.png
    134
    375
    media_image23.png
    Greyscale

(see Morris page 1323), and

    PNG
    media_image24.png
    328
    396
    media_image24.png
    Greyscale

(see Morris page 1324).

Addressing claim 15, for the additional limitation of this claim see Bergman 
col. 6:18-24.

Addressing claim 16, Bergman discloses having the battery apply a voltage of 100 mV.  See Bergman col. 5:4-7.  However, one of skill in the art would readily recognize that the battery voltage will depend in part on the electrochemical oxidation or reduction potential of the target gas (e.g., Bergman Figure 4 and col. 1: 19-24) and the inherent resistances of the electrochemical cell that must be overcome to provide the proper compensating electrical current (see Bergman col. 2:25-50).  So, to have the voltage have one of the values listed in claim 16 would just be routine optimization of a known result effective variable and so prima facie obvious.  See MPEP 2144.05 II.     


Addressing claim 17, for the additional limitation of this claim note again the following in Morris

    PNG
    media_image11.png
    119
    473
    media_image11.png
    Greyscale

See Morris page 1319.

Addressing claim 18, for the additional limitation of this claim note again the following in Morris
		

    PNG
    media_image22.png
    63
    387
    media_image22.png
    Greyscale

(see Morris page 1326), and

    PNG
    media_image23.png
    134
    375
    media_image23.png
    Greyscale

(see Morris page 1323).




Claims 7, 8, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Morris in view of Bergman as applied to claims 1-6 and 9-18 above, and further in view of Naslund et al. US 2006/0159583 A1 (hereafter “Naslund”).

Addressing claim 7, as a first matter it will be noted that it is not clear how this claim further modifies the filter (or device) of claim 4.  See the rejection of this claim under 35 U.S.C. 112(b) above.  In any event, Morris as modified by Bergman does not disclose that the ozone filter is heated while the device is being used – Morris as modified by Bergman is silent as to the details of the ozone filter, although a SO2 filter is described in detail (see the last paragraph in the first column on Morris page 1320, bridging to the second column).   
Naslund discloses a device comprising a conduit through which air flows, the conduit having an ozone filter unit comprising an ozone catalyst, heater or a scrubber.  See Figures 6 and 7, and paragraphs [0112] and [0119].  Barring evidence to the contrary, such as unexpected results, to have the ozone filter in the device of Morris as modified by Bergman be heated would just be substitution of one known ozone filter for use in an air conduit for another (such as disclosed in Naslund) with predictable results.



Addressing claims 8 and 20, the additional limitation of these claims recite a property of the claimed device.  Since the device of Morris as modified by Bergman and 
 
Addressing claim 19, Morris as modified by Bergman does not disclose that the ozone filter is heated while the device is being used – Morris as modified by Bergman is silent as to the details of the ozone filter, although a SO2 filter is described in detail (see the last paragraph in the first column on Morris page 1320, bridging to the second column).   
Naslund discloses a device comprising a conduit through which air flows, the conduit having an ozone filter unit comprising an ozone catalyst, heater or a scrubber.  See Figures 6 and 7, and paragraphs [0112] and [0119].  Barring evidence to the contrary, such as unexpected results, to have the ozone filter in the device of Morris as modified by Bergman be heated would just be substitution of one known ozone filter for use in an air conduit for another (such as disclosed in Naslund) with predictable results.


International Search Reports and Written Opinions

The International Search Report for International application no. PCT/US2018/022235 cites Morris as a “Y” document against claims 1-20 of that application, US 5,474,665 A as a “Y” document against claims 1-20, 
US 2005/0254851 A1 as a “Y” document against claims 7, 8, 19, and 20, and US 4,250,737 A as a “Y” document against claims 9-11 and 16-19.  

35 U.S.C. 103 for United States application 16/493721.  Regarding US 5,474,665 A, although it describes a gas sensor, the sensor is specific to oxygen sensing (see the tile and Abstract). Moreover, the electrolyte is a solid ceramic electrolyte (see col. 3: 9-12).  US 2005/0254851 A1 discloses an ozone purification unit for use with an electrophotographic image forming apparatus (see the title and Abstract). 
US 4,250,737 A discloses a battery powered gas level indicator.  It does not appear to use a liquid electrolyte.


The Written Opinion for International application no. PCT/US2018/022235 deems claims 1-20 as having novelty, but lacking an inventive step.  The documents used to reject the claims in the Written Opinion are those already commented upon in regard to the International Search Report.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER STEPHAN NOGUEROLA whose telephone number is (571)272-1343.  The examiner can normally be reached on Monday - Friday 9:00AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER S NOGUEROLA/Primary Examiner, Art Unit 1795                                                                                                                                                                                             June 5, 2021